Citation Nr: 1643810	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a respiratory disorder. 

2. Entitlement to service connection for bilateral knee disorder 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran performed active duty training from February 28, 2006 to June 9, 2006, active duty from January 2007 to June 2008, and active duty for training from October 2009 to January 2010.  

This appeal to the Board of Veterans' Appeals (Board) is from April 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2013, the appellant attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

This matter was previously before the Board in June 2014.  At that time, the claims of entitlement to service connection for a respiratory disorder, hemorrhoids, an umbilical hernia, and bilateral knee disorder were remanded by the Board for further development.

In July 2015, the RO granted entitlement to service connection for hemorrhoids and an umbilical hernia.  As such, those issues have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As discussed below, the remand directives were not accomplished.  As such, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal- entitlement to service connection for a respiratory disorder and entitlement to service connection for bilateral knee disorder-must be remanded for further development.

In June 2014, the Board remanded the case finding that additional evidentiary development was necessary before the claims could be properly adjudicated.  The Board directed the RO to "contact the Spartanburg VA physician (Dr. Mohammad Khan) who prepared the April 2013 letter, and request clarification as to what medical evidence was relied upon in reaching the stated conclusions."  The RO was also to "refer the appellant's claims file to the 2012 VA examiner for an addendum opinion... [and] ... ask the 2012 VA examiner to comment on the April 2013 opinion from the Spartanburg VA physician."  The instructions further stated that "the 2012 examiner should specify whether he agrees or disagrees with the April 2013 opinions and explain the basis for any agreement or disagreement."

As of yet, the Spartanburg VA physician who prepared the April 2013 letter has not responded to the VA's request for clarification, and there is no reason noted as to why Dr. Khan, who is still employed by VA, cannot comply with the Board's standing remand directives. Also, although a VA examiner did have the opportunity to comment on the April 2013 opinion, he only discussed three of the listed conditions, respiratory disorder, hemorrhoids, and hernia.  A bilateral knee disorder was not discussed in this addendum, and the opinion also stated that there was an outstanding pulmonary function test to be reviewed and commented on, with regards to the respiratory disorder. 

"[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271.  As such, compliance with the terms of the June 2014 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

The Board finds inadequate probative medical evidence relating to the Appellant's bilateral knee and respiratory disorders.  Hence, a new examination is warranted to establish a clear history of these disorders and any current symptoms.

On remand, any ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Once all available records have been received, contact the Spartanburg VA physician (Dr. Mohammad Khan) who prepared the April 2013 letter and request clarification as to the medical evidence relied upon in reaching the conclusions in that opinion.  If the physician is unavailable or unwilling to provide such an opinion, note the attempts to contact and reasons for failure in the file. 

3. Regardless of response obtained from Dr. Khan, afford the Veteran a new VA examination for his claim of entitlement to service connection for respiratory and bilateral knee disorders.  These examinations should be conducted by a VA physician who has not previously treated or examined the appellant.  The examiner must be provided access to all files in Virtual VA and VBMS, he/she must specify in the examination report that these files have been reviewed, and demonstrate familiarity with their contents.  This new examiner must provide an opinion as to the following questions:

a. Does the Veteran have a current respiratory disability? Has the Veteran had, at any time since November 2008, a respiratory disorder that has subsequently resolved?

b. For each respiratory disorder diagnosed by any provider since November 2008 opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder is due to military service or any incident therein, to include his treatment for shortness of breath and pneumonia in service?

c. Does the Veteran have a current right or left knee disability? If no current knee disability is found, please discuss the etiology underlying the Veteran's reports of knee pain. 

d. Is the bilateral knee disability at least as likely as not (a 50 percent or higher degree of probability) due to military service or any incident therein to include a claimed in-service injury?

In rendering his/her opinion, the examiner should consider and address the Veteran's service treatment records and VA treatment records, including all prior VA examination reports as well as the previous opinions on the Veteran's maladies from October 2012, April 2013, February 2015, June 2015, December 2015, and March 2016.  Further, the examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinions rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. After the development has been completed, the AOJ must review the examination and medical opinion rendered to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the VBMS and Virtual VA records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. Finally, the AOJ must readjudicate the claim of entitlement to service connection for a respiratory condition and bilateral knee pain.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

